Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on December 6, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 4, 6–12, 14, and 16–18 are now amended.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
The rejection of claims 1–20 under 35 U.S.C. § 112(a) for reciting new matter, and the related denial of priority, is hereby withdrawn, responsive to the Applicant’s amendment removing the new matter identified in the previous Office Action. However, the amendment necessitates a new ground of rejection under 35 U.S.C. § 112(a), which is set forth herein.
The rejection of claims 8 and 12 under 35 U.S.C. § 112(b) for improper antecedent basis is hereby withdrawn, responsive to the amendment correcting the chain of dependency.
The present amendment substantially changes the scope of the claimed invention, thereby necessitating new grounds of rejection under 35 U.S.C. § 103, which are set forth below. Accordingly, the Applicant’s request for a Notice of Allowance (Response 13) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to disclose several aspects required by the recited step of “transmitting a message to a user device associated with the vehicle to register a parking reservation of the second parking space in a calendar application of the user device, wherein the message to the user device includes a deep link,” as set forth in independent claims 1, 11, and 17.
The specification says nothing about a message that registers the second parking space reservation in the user’s calendar. Paragraph 46 mentions automatically replacing the calendar’s record of the first parking space reservation with the second parking space reservation, but there is nothing in the disclosure to even suggest that is updated”) to say that the calendar update occurs without saying what caused it to update. 
Indeed, the only other mention of the calendar is with respect to the first parking space’s reservation, and even there, the specification does not disclose a message that causes the calendar event to be registered in the calendar. “In some examples, following selection of the first listing selection, information about the first listing selection, such as the time and address, are synchronized to a calendar belonging to a respective user of the first user device, such as GOOGLE CALENDAR.” (Spec. ¶ 43).
Finally, since the specification does not disclose a message that registers a parking reservation of the second parking space in a calendar application of the user device, it also follows that the specification does not disclose a message comprising both (1) the ability to register a parking reservation of the second parking space in a calendar application of the user device and (2) a deep link. That is, the specification discloses transmitting a message with “a deep link, such as a uniform resource identifier (URI) that launches a resource within a second software application,” but never actually says what the “second software application” is, let alone whether or not the second software application is a calendar application. (See Spec. ¶ 58).
Accordingly, since “transmitting a message to a user device associated with the vehicle to register a parking reservation of the second parking space in a calendar application of the user device, wherein the message to the user device includes a deep link” is new matter, claims 1, 11, and 17 are rejected under 35 U.S.C. § 112(a) for claiming new matter, and all of the dependent claims are rejected for the same reason, by virtue of the dependent claims incorporating all of the independent claims’ limitations by reference. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. 112(d):

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to further limit claim 11 because claim 11 already recites “wherein the first listing value is determined based on a summation of the one or more weights multiplied by the corresponding one or more listing parameters associated with the first parking space” (contrast with sister claim 1, which does not include this additional limitation).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I.	CASSANDRAS AND ZHANG TEACH CLAIMS 1–17 AND 20.
Claims 1–17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0149153 A1 (“Cassandras”) in view of U.S. Patent Application Publication No. 2017/0339084 A1 (“Zhang”).
Claim 1
Cassandras teaches:
A system, comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising:
“[S]ystem 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16,” all of which “includes a processing device having a data storage 
determining a first listing value for a first parking space based on one or more listing parameters associated with the first parking space and one or more weights for corresponding one or more listing parameters, wherein the first parking space is reserved for a first vehicle;
“A user ‘arrives’ in the system by making a request for a feasible and suitable resource (STEP 1a) in the vicinity of an actual destination, e.g., a street address, a landmark, a frequently-visited structure or business, and so forth.” Cassandras ¶ 75. “If the request (STEP 1a) satisfies all of the conditions for immediate allocation (STEP 1b), the SPAC will find a feasible parking spot (STEP 1c) and allocate it to the user immediately (STEP 3).” Cassandras ¶ 76.
Regarding the weights, the SPAC quantifies the value of this first parking spot listing as “J-ij(k)” in accordance with the cost function of EQN. (9). See Cassandras ¶ 46. In plain English, J-ij(k) quantifies the cost of assigning user i to parking space j at time k, by taking into account the actual fee for the space relative to the fee the user is willing to tolerate, and the distance of the space to the user’s final destination, relative to the distance the user is willing to tolerate. See Cassandras ¶¶ 39–41 (defining each of the variables in EQN. (9)). Notably, at least some of the aforementioned parameters from EQN. (9) are multiplied by λ-i (a number between 0 and 1), “in which λi∈[0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
receiving information associated with a plurality of listings including the first parking space and a second parking space from a parking space database associated with the vehicle;
The SPAC finds, updates, and maintains parking listings via the PRMC, which has “data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system see also ¶ 79 (referring to the aforementioned resources as “database(s)”).
determining a second listing value for the second parking space based on one or more listing parameters associated with the second parking space 
“Advantageously, the system and method are dynamic, which means that even though a resource has been reserved for a discrete user (STEP 5c), an as-good-or-better resource may become available (STEP 8) before the user occupies the reserved resource (STEP 9).” Cassandras ¶ 82. 
In order to make the decision at STEP 8, the SPAC begins by calculating, among other things, a new Jij(k), which will be used in the next claimed step for assigning the user to a second space in accordance with EQN (13). See Cassandras ¶ 47. 
Naturally, J-‌ij(k) is calculated according to Cassandras’s definition of that variable in EQN (9), i.e., it represents the cost of assigning user i to parking space j at time k, by taking into account the actual fee for the space relative to the fee the user is willing to tolerate, and the distance of the space to the user’s final destination, relative to the distance the user is willing to tolerate. See Cassandras ¶¶ 39–41 (defining each of the variables in EQN. (9)).
and one or more weights for the corresponding one or more listing parameters associated with the second parking space; 
Again, at least some of the aforementioned parameters from EQN. (9) are multiplied by λ-i (a number between 0 and 1), “in which λi∈[0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
determining that the second listing value for the second parking space is greater than the first listing value by a predefined value and that the second parking space is within a predefined distance from the first parking space; 
ij ∙ Jij(k) ≤ Jiqi(k–1)(k), where Jij(k) is the cost of the potential second parking space while Jiqi(k–1)(k) represents “the resource 13 most recently reserved.” Cassandras ¶ 47.
Regarding the “predefined distance from the first parking space” limitation, recall that EQN. (9) includes Di, which “is an upper bound on the physical distance (measured in feet, yards, meters, and the like) between a resource 13 to which the user 20 could be assigned and the user's actual destination, di- ∈ Z ∈ ℜ2. If the user 20 is assigned a resource j located at y-j, then Dij = ∥di – y-j∥, in which ∥̇∙∥ is a suitable distance metric.” Cassandras ¶ 38.
in response to a determination that the second listing value is greater than the first listing value by the predefined value and that the second parking space is within the predefined distance from the first parking space, reserving the second parking space for the vehicle; and
If the SPAC determines at STEP 8 that a better space exists for this user, “the SPAC will repeat the allocation process (STEPS 3–6c)” with the newly discovered parking space. Cassandras ¶ 82. 
transmitting a message to a user device associated with the vehicle to register a parking reservation of the second parking space
Thus, returning to STEPS 3 and 4, the SPAC uses the DRPC to transmit the new parking space to the user. Cassandras ¶ 78. “The user, after receiving the proposed allocation, can accept or reject the proposal (STEP 4).” Cassandras ¶ 78. 
Cassandras’s message does not register the reservation in a calendar application, nor does it include a deep link.
Zhang, however, teaches (with reference to FIG. 5) transmitting a message 590C to a user device 1061 that “includes deep links (‘Add to calendar’ and ‘Directions’) that, when selected, will cause one or more additional computing actions to be performed that are specific to the particular entity and/or the criteria for the action. For example, selection of ‘Add to calendar’ by one of the users may cause a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the message that Cassandras sends to its users for reserving a parking space by adding a deep link for the user to add the reservation to his or her calendar, as taught by Zhang. One would have been motivated to add Zhang’s deep link to Cassandras’s message because the deep link saves the user the time and effort of navigating through the application and selecting each of the parameters from a number of drop down user interface menus. See Zhang ¶¶ 1–2.
Claim 2
Cassandras, as combined with Zhang, teaches the system of claim 1, wherein reserving the second parking space further comprises: 
receiving a user selection of the second parking space via a prompt included in a user-selectable message; and 
“The user, after receiving the proposed allocation, can accept or reject the proposal (STEP 4).” Cassandras ¶ 78.
releasing a hold on the first parking space such that the first parking space is no longer secured for the vehicle. 
“The as-good-or-better resource may also benefit more than one user. For example . . . the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82.
Claim 3
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein each of the one or more listing parameters is associated with a respective weight that is configured to be dynamically adjusted using machine learning. 
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP § 2111.04. In this case, claim 3 
Likewise, Cassandras discloses a system in which each of the parameters of Jij(k) (the cost of assigning a certain parking space j to user i at the kth decision point) are weighted by the respective weights of λi and (1 – λi), where “λi ∈ [0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
Claim 4
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein each of the one or more listing parameters associated with the second parking space is associated with a respective weight that is dynamically adjusted in response to the reservation of the second parking space. 
Reference is made to the constraint defined by EQN. 13, which in plain English says that for the kth cycle of allocating parking spaces to each of the users i among the queue of users who already R(k) who already reserved their first or later parking space (∀ i ∈ R(k)), we look at (among other things) the cost of assigning each user i to each possible parking space j among the parking spaces that are feasible for that user (j ∈ Ωi(k)), according to the cost function Jij(k). 
Importantly, and the relevance to claim 4 is the binary control variable xij that weights the cost function. For each parking space j in the sum, the cost function for that parking space Jij(k) is weighted by the binary control variable xij, such that for each parking space j, we weight the cost function with xij ∙ Jij(k), setting xij to 0 if the user is not assigned to parking space j, and 1 if the user is assigned to parking space j. 
In other words, if we plug in the relevant numbers, we see that prior to securing a second parking space j, the cost for assigning that parking space to user i is 0 ∙ Jij(k) (zeroing out the cost for purposes of comparing to another space), whereas after assigning the user to the second parking space, we set the weight of xij to 1, in accordance with EQN. (9).
Claim 5
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein each of the one or more listing parameters is associated with a respective weight that is dynamically adjusted based on one or more user configurable settings.
“At least two attributes based on pre-determined personal preferences are attributed to each user i. The first attribute, denoted by Di, is an upper bound on the physical distance (measured in feet, yards, meters, and the like) between a resource 13 to which the user 20 could be assigned and the user's actual destination.” Cassandras ¶ 39. “The second attribute for each user i is an upper bound constraint on the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13.” Cassandras ¶ 41.
Claim 6
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein the predefined value is zero. 
As previously mentioned, the constraints in EQN. 13 guarantee that every user 20 in the RESERVE queue 43 is assigned a resource 13 that is as good as or better than the resource 13 most recently reserved, i.e., qi(k-1), Cassandras ¶ 48, and here, the constraint in EQN. 13 is that xij ̇ Jij(k) ≤ Jiqi(k-1)(k). Cassandras ¶ 47. The presence of the “less than or equal” sign demands that minimum difference between the cost of the new space Jij(k) versus the cost of the old space Jiqi(k-1)(k) is at least zero (i.e., when the two are equal).
Claim 7
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein the predefined value is time dependent. 
The Examiner observes that claim 7 does not specify which time measurement affects the claimed predetermined threshold, so any measurement of time will fall within the scope of “time dependent.” Here, Cassandras at least discloses that when ij(k), the system takes into account “the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13,” which may include “a fee dependent on the total reservation time,” and furthermore, “each user cost is a monotonically non-decreasing function of the total reservation time ri(k), as well as a function of the traveling time from the user's geographic location at the kth decision time, zi(k) to a resource location yj.” Cassandras ¶ 41.
Claim 8
Cassandras, as combined with Zhang, teaches the system of claim 2. 
Cassandras does not explicitly disclose whether the user-selectable message of claim 2 includes a deep link. 
Zhang, however, teaches (with reference to FIG. 5) transmitting a message 590C to a user device 1061 that “includes deep links (‘Add to calendar’ and ‘Directions’) that, when selected, will cause one or more additional computing actions to be performed that are specific to the particular entity and/or the criteria for the action.” Zhang ¶ 102.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the message that Cassandras sends to its users for reserving a parking space by adding a deep link for the user to add the reservation to his or her calendar, as taught by Zhang. One would have been motivated to add Zhang’s deep link to Cassandras’s message because the deep link saves the user the time and effort of navigating through the application and selecting each of the parameters from a number of drop down user interface menus. See Zhang ¶¶ 1–2.
Claim 9
Cassandras, as combined with Zhang, teaches the system of claim 1, 
wherein the first listing value is based on a sum of the one or more weights multiplied by the corresponding one or more listing parameters associated with the first parking space. 
ij(k) if he is assigned to resource j,” as set forth in EQN. 9. Cassandras ¶ 46.
Claim 10
Cassandras, as combined with Zhang teaches the system of claim 1, 
wherein the one or more listing parameters include one or more of: proximity of the vehicle to each of the plurality of listings, temporal duration of reservation period, price range for each of the plurality of listings, dimensions associated with each of the plurality of listings, information about hazards, availability of a garage, availability of an electric vehicle charging station, a user rating, availability of parking enforcement, or a type of each of the plurality of listing. 
“At least two attributes based on pre-determined personal preferences are attributed to each user i. The first attribute, denoted by Di, is an upper bound on the physical distance (measured in feet, yards, meters, and the like) between a resource 13 to which the user 20 could be assigned and the user's actual destination.” Cassandras ¶ 39. “The second attribute for each user i is an upper bound constraint on the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13. The actual cost depends on the specific pricing scheme adopted by the SPAC 16, which can include, for example, a flat fee for reserving a resource, a fee d.” Cassandras ¶ 41.
Claims 11–17
Claims 11 and 16 are directed to the same method performed by the system of claim 9, and are therefore rejected according to the same findings and rationale as provided in the rejection of claim 9 (which include the findings and rationale given for the parent of claim 9 by reference).
The steps that claims 12–15 respectively add to claim 11 are the same as the steps that claims 2–5 add to claim 1, and therefore, they are rejected according to the 
Claim 17 describes the same (or at least patentably indistinct) non-transitory memory recited in claim 9, and is therefore rejected according to the same findings and rationale as provided in the rejection of claim 9 (which include the findings and rationale given for the parent of claim 9 by reference).
Claim 20
Cassandras, as combined with Zhang, teaches non-transitory computer readable storage medium of claim 17, wherein the method further comprises: 
determining that the first listing value is in a first range of listing values 
Per the constraint in EQN. (6), the initial set of resources 13 (parking spaces) Ωi(k) from which the first resource 13 is chosen is limited to those whose “expectation cost” Mij(ri(k), tij(k)) are at least less than or equal to the highest cost the user i is willing to tolerate, Mi. Cassandras ¶ 43. In other words, the claimed first range in Cassandras’s system is from 0 to Mi. 
and the second listing value is in a second range of listing values.
When searching for the “as good or better” second parking space, the system follows the constraint in EQN. (13), which limits the cost score of the second parking space to an overlapping but narrower range of values that are “as good as or better than the resource 13 most recently reserved.” Cassandras ¶¶ 47–48. In other words, whereas the first range of possible parking space scores extends as high as the user is willing to tolerate Mi, the second range of possible scores may only extend as high as the score for the most recently reserved parking space. 
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cassandras and Zhang as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2018/0102053 A1 (“Hillman”).
Claim 18
Cassandras, as combined with Zhang, teaches the non-transitory computer readable storage medium of claim 17, 
wherein the second parking space is initially reserved for another vehicle before the second parking space is reserved for the vehicle
“The as-good-or-better resource may also benefit more than one user. For example, if the first user's reserved resource is one of multiple alternative feasible resources but is the only feasible resource for a second user, then as a matter of fairness, the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82. 
In other words, Cassandras differs from the claimed invention in that rather than incentivizing the second driver to give up his parking space, Cassandras simply makes the allocation that it deems to be the best for the greater good.
Hillman, in contrast, takes a more democratic approach, wherein:
the second listing is initially secured by the second user device before it is secured by the first user device, and the operations further comprise transmitting the second user selectable message to the second user device, the second user-selectable message comprising the prompt configured to secure the first listing for the second user device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Cassandras’s system by giving the users of the system more control over trading their parking spaces, as taught by Hillman. One would have been motivated to improve Cassandras with Hillman’s technique, because Hillman’s technique requires less processing time/power, since the users are making the decision to trade parking spaces rather than the computing system.
Claim 19
Cassandras, as combined with Zhang and Hillman, teaches the system of claim 18, 
wherein the second user-selectable message includes an incentive option.
“This prompt could also include an indication of the reward or monetary remuneration that would be made available if the parking space were successfully shared.” Hillman ¶ 37.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176